Deny and Opinion Filed April 25, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00489-CV

                               IN RE LESTER SMITH, Relator

                 Original Proceeding from the 204th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F-1359889

                             MEMORANDUM OPINION
                          Before Justices Moseley, Fillmore, and Evans
                                    Opinion by Justice Evans


        Relator files this petition for writ of mandamus alleging that the trial court has failed to

follow the proper procedures in determining his pre-trial writ of habeas corpus. The facts and

issues are well known to the parties, so we need not recount them herein.

       This Court has not been given general supervisory control over district and county courts.

Texas Emp. Ins. Ass'n v. Kirby, 150 S.W.2d 123, 126 (Tex. Civ. App.—Dallas 1941, no writ);

see also Guillory v. Davis, 527 S.W.2d 465, 466 (Tex. Civ. App.—Beaumont 1975, no writ). In a

criminal case, an applicant for mandamus relief must establish that he has no adequate remedy at

law to redress the harm he has suffered, and he must show that the act he seeks to compel or

prohibit does not involve a discretionary or judicial decision. Simon v. Levario, 306 S.W.3d 318,

320 (Tex. Crim. App. 2009). The record before the Court does not show that relator has met this
burden. See TEX. R. APP. P. 52.8(a). Accordingly, the Court DENIES the petition for writ of

mandamus.




                                                 /David Evans/
                                                 DAVID EVANS
                                                 JUSTICE

140489F.P05




                                           –2–